Citation Nr: 1231891	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-12 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), secondary to sexual assault.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, secondary to sexual assault.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Seattle, Washington, Regional Office (RO), which reopened the Veteran's claim for service connection for PTSD, but denied the underlying issue on the merits.  

Although the RO determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for PTSD, the Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).
 
The Veteran requested a Board hearing on his March 2010 VA Form 9, but later withdrew this request in September 2011.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e)(2011).


FINDINGS OF FACT

1.  In an unappealed May 2004 rating decision, the RO denied service connection for an acquired psychiatric disorder.

2.  Evidence received after the final May 2004 denial of service connection for an acquired psychiatric disorder relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating the underlying claim.

3.  The negative evidence, including lack of evidence of any in-service assault or treatment for psychological problems, is relatively equally-balanced with the positive evidence, including a credible detailed account of the in-service assaults, lay statements from the Veteran's mother describing mood and behavior changes following his discharge from service, and a medical opinion relating the Veteran's PTSD to in-service sexual trauma.


CONCLUSIONS OF LAW

1.  The RO's May 2004 denial of service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  Evidence received since the final May 2004 decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's service connection claim for an acquired psychiatric disorder, to include PTSD, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

II.  New & Material Evidence

The Veteran seeks to reopen his previously denied claim for service connection for an acquired psychiatric disorder.

In February 1987, the RO denied service connection for bipolar disorder.  The RO recognized that the Veteran had been diagnosed after service with bipolar disorder, but found no evidence of a psychiatric disability during service or within one year of his discharge.  The Veteran did not file a notice of disagreement (NOD), and the February 1987 rating decision became final.  

In November 1993, the RO declined to reopen the Veteran's claim.  The RO acknowledged that post-service treatment records contained a diagnosis of depression, but found that there still was no evidence of a psychiatric disability during service or within one year of his discharge.

In September 2000, the RO denied service connection for PTSD, finding that there was no verified stressor on which to grant compensation for PTSD.  The Veteran filed an NOD in October 2000, but did not perfect the appeal.  Thus, the September 2000 rating decision became final.  

In May 2004, the RO declined to reopen the Veteran's claim for PTSD, finding that the stressor information the Veteran had provided was insufficient to permit verification and that no psychiatric disorder had occurred in service.  The Veteran did not file an NOD, and the May 2004 rating decision became final.  

In January 2009, the Veteran applied to have his claim reopened.

In reaching the conclusion that the May 2004 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no new evidence pertinent to the issue of an acquired psychiatric disorder was received between the May 2004 rating decision and the January 2009 claim.  The May 2004 rating decision is thus final. 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011); 38 C.F.R. §§ 19.129, 19.192 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

As previously discussed herein, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).
"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

Here, relevant evidence of record at the time of the May 2004 rating decision consisted of the Veteran's service treatment and personnel records, which did not contain any reference to mental health problems; post-service private and VA treatment records; a January 2000 VA social industrial survey; a January 2000 VA PTSD examination report; a lay statement from the Veteran's mother; and the Veteran's own lay assertions of a psychiatric disability due to military sexual trauma.

Since the RO's final denial in May 2004, additional evidence has been associated with the claims file which the Board finds to be both "new" and "material."  In this regard, the record contains multiple references to various psychiatric diagnoses, including PTSD, as provided by both VA and non-VA clinicians.  Also relevant to the current claim to reopen is written testimony from the Veteran that describes having witnessed a traumatic event in 1975 while the USS Kamahameha was in port.  Specifically, he stated that a guided missile cruiser collided with an aircraft carrier.  He noted that the whole top/superstructure was ripped right from the main deck.  Eleven servicemen were killed and their bodies were on the main deck.  He also recalled that there was a mass fire.  

The foregoing evidence was not previously on file at the time of the Veteran's May 2004 denial; thus, it is new.  Furthermore, it is relevant to the previously disallowed claim because it contains lay testimony regarding a new stressor that is capable of being confirmed.  When viewed in conjunction with the evidence previously of record, namely, the Veteran's service personnel records confirming that he served as a submarine sonar technician onboard the USS Kamahameha between 1973 and 1976, the newly submitted evidence relates to a reason for the previous denial and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include PTSD.  Thus, the Board finds that the Veteran has submitted new and material evidence and his claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is considered reopened.  38 C.F.R. § 3.156.
III.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  He has alleged several stressors, including sexual assault.  Specifically, he contends that he was repeatedly sexually harassed in 1973 while stationed onboard the USS Kamehameha and that his current PTSD is related to those in-service assaults.  The Veteran indicated that he never told anyone about the assault until years after service.  

Establishment for service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which requires that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f)(2011).  The Board recognizes that the present case, which involves allegations of a personal assault, falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281(1999).  The amendments to 38 C.F.R. § 3.304(f) noted above reflect a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

Furthermore, when the Board cannot conclusively establish whether a personal assault stressor occurred, the Board may request a medical opinion to address the issue.  Specifically, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5)(2011). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

STRs showed no treatment for, or diagnosis of, any psychiatric disorder.  Nor do these records contain any evidence of a reported in-service sexual assault, or any medical treatment for such an assault.  Personnel records do not reveal the receipt of any awards denoting combat.  However, the DD Form 214 indicates that the Veteran's military occupational specialty (MOS) was as a submarine sonar technician, that he served onboard the USS Kamehameha between 1973 and 1976, and that he was awarded the SSBN Deterrent Patrol Insignia.  

Post-service records establish a long history of inpatient and outpatient psychiatric treatment by VA and private providers, and contain diagnoses of various psychiatric disorders.  The Veteran was diagnosed with bipolar affective disorder in March 1986.  At that time, he reported marital problems, job difficulties, and substance abuse.  He was diagnosed with manic depressive disorder or bipolar affective disorder, mixed; depression and suicidal ideation; and schizo-affective disorder in July 1986.  

In a February 1995 correspondence, the Veteran stated that he had experienced "emotional and mental stress" while serving onboard the USS Kamehameha.  

The Veteran received inpatient psychiatric treatment from the VA in June 1997.  He related a long history of drug use, but reportedly had been drug-free for three years.  He also reported "unresolved trauma issues" from his military service that he felt might be related to his PTSD.  He was diagnosed with PTSD and depression, but left the hospital shortly thereafter.  He returned in June 1999, at which time he was diagnosed with cocaine dependence in early full remission.  The clinician noted a history of PTSD secondary to sexual assault and submarine warfare as reported by the Veteran, and referred to a July 1997 VA discharge summary.

A January 2000 VA social industrial survey, which was completed by a social worker, shows that the Veteran reportedly had adopted an aggressive lifestyle as a child in order to protect himself against "street thugs" in his neighborhood.  His parents were physically abusive, and he started drinking prior to joining the Navy.  He also reported that while onboard the USS Kamehameha, he was sexually assaulted by male sailors.  

A January 2000 VA PTSD examination report, which was completed by a psychiatrist, shows that the Veteran reported drinking "a lot" during service in addition to using drugs, marijuana, and amphetamines.  He also reported "significant stresses" while onboard the USS Kamehameha.  Specifically, he stated that he was repeatedly sexually harassed and assaulted by male sailors.  He reported being taunted by others who told him "we've singled you out," "you're going to be our next punk," and "we're gonna get you in the shower."  The Veteran reported that he would be subject to physical advances by homosexual sailors at least once a month during the year.  He also reported waking up many times with someone's hand on his penis causing him to be frightened.  He reported once incident which occurred while he was in the laundry when someone grabbed him from behind and tried to kiss him.  He also reported that one night he woke up and a friend of his named "Kentucky" was crying because he had just been raped by the chiefs and machinist section of the submarine; he was then taunted and told that he would be next.  The Veteran indicated that he never talked to anyone about this until recently; he never reported any of the incidents to his supervisors.  The Veteran reported that he suffered from nightmares, intrusive thoughts, and recollections regarding these incidents.  The examiner stated that "[g]iven the facts as related by [the veteran] these indeed would be considered threatening and were experienced with some amount of fear and helplessness."  

The VA psychiatrist concluded that there was evidence of significant repression and avoidance particularly of military personnel.  There was some sense of isolation as well as some sense of lack of appropriate long-term plans.  The pertinent diagnoses were bipolar disorder, recurrent; and PTSD, chronic, low severity.  The examiner stated that, based upon a review of the Veteran's claims file records and reports, along with the information obtained during the interview on January 14, 2000, there was evidence of PTSD which, "given the facts related by [the Veteran], are the result of harassment and physical assault which occurred while he was on the USS Kamehameha."  

In a March 2000 VA Form 21-4138, the Veteran reported "stressful events and/or traumatic incidents" while onboard the submarine.  According to a May 2001 VA Form 21-4138, the Veteran went on five deterrent patrols, each lasting 70 days, while onboard the submarine.  

In October 2000, the Veteran was diagnosed with cocaine dependence, rule out substance induced mood disorder, rule out major depressive disorder.  At that time, he reported that his "whole life [had] been riddled with alcohol and drugs."  No mention was made of his time onboard the USS Kamehameha.  When asked if he was the victim of sexual assault or other sexual trauma, he replied "no."  In June 2001, the Veteran was diagnosed with anxiety disorder - panic with agoraphobia; depressive disorder - major, recurrent; and addictive disorder - cocaine dependence unspecified.  

In an October 2000 statement, the Veteran's mother reported that she noticed a change in her son's behavior towards the end of his 3 year enlistment, to include smoking marijuana.  She stated that she became aware of his mood swings when he was discharged, which caused turmoil in his personal and work relationships.  The Veteran's mother reported that he was subjected to other men who were alcoholics and men who were gay.  In her opinion, all of these experiences caused him to develop the symptoms of PTSD.  

An April 2004 VA treatment record contains a diagnosis of "rule out PTSD (not in Vietnam but his Navy/submarine experiences/threats and tension of being hit thus being killed, sexual attacks by other men/he fought off)." 

In April 2009 statements, the Veteran reported numerous sexual assaults by male sailors.  The Veteran reported that, around November/December 1973, upon reporting aboard the submarine, other machinists threatened to perform an initiation rite upon him.  He described this process whereby a sailor is taken to the engineering spaces, where a grease gun is inserted into his anal cavity and pack it full of grease.  Another incident reported by the Veteran was being grabbed by a machinist who was attempting to give him a hickey.  

Also received in April 2009 was another statement from the Veteran's mother who noted that, after his discharge from service on the USS Kamehameha in November 1976, his personality and behavior had dramatically changed.  He was depressed and detached from family and friends.  She felt that the Veteran had repressed all the trauma he had experienced during his three years aboard the ship and noted his inability to name the perpetrators who had victimized him while on the submarine.  

In a June 2009 statement, the Veteran declared that his stress and trauma was related to the fact that aggressive men targeted him on patrol.  He indicated that the men threatened to attack him from behind when he was most vulnerable.  He stated that he was scared but "fought hard."  He recalled being frightened because he was told that he would not be safe in the shower or in his bunk.  He stated that while he was afraid of being attacked in the shower, it was being attacked while sleeping that created much of his anxiety.  The Veteran also noted that the incidents of the threats and attacks went unreported; he explained that once a person is labeled a snitch, their personal well being is in jeopardy.  He stated that he had no witness statements as he was attacked in places where there were no witnesses.  

The Veteran currently has PTSD and a number of other psychiatric disabilities.  While the record does not show any treatment for psychological problems in service or any indication that a sexual assault took place, the Veteran has provided credible detailed statements regarding the assaults.  Private treatment records dated in 1986 note the first findings of a psychological problem in the Veteran.  In a February 1995 correspondence, he reported "emotional and mental stress" while serving onboard the USS Kamehameha.  In June 1997, he alluded to an in-service assault.  A June 1999 VA treatment record notes a prior history of military sexual trauma.  However, it was not until September 2000 that the Veteran related the military sexual assaults, at which time he became mildly anxious.  He has indicated that the sexual trauma took place in 1973.  In January 2000, a VA psychiatrist reviewed the claims file and determined that the Veteran's PTSD was directly related to his in-service sexual trauma.  A lay statement from the Veteran's mother indicates that he experienced mood and behavioral changes after discharge from service.

The negative evidence in this case, including lack of evidence of any in-service assault or treatment for psychological problems, is relatively equally-balanced with the positive evidence including the Veteran's credible and detailed statements regarding the assaults, lay evidence of mood and behavior changes, to include substance abuse; and a medical opinion relating the Veteran's PTSD to in-service sexual trauma.  Thus, all doubt is resolved in the Veteran's favor and service connection for PTSD is warranted.  See 38 C.F.R. § 3.102.








ORDER

New and material sufficient to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, having been received, the appeal is granted to this extent.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.





____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


